Case 2:17-cv-02651-GMN-EJY Document 53-16 Filed 09/24/19 Page 1 of 4




                     EXHIBIT O
                     1
         April 18, 2019 Email and Attachment between
               Ronald Green and Christopher Austin
            Case 2:17-cv-02651-GMN-EJY Document 53-16 Filed 09/24/19 Page 2 of 4


  From:    F. Christopher Austin caustin@weidemiller.com
Subject:   RE: MTechnology adv. Switch Ltd. | Keywords
   Date:   April 18, 2019 at 11:40 AM
     To:   Heather Ebert hme@randazza.com
    Cc:    Ron Green rdg@randazza.com, Marc Randazza mjr@randazza.com


       Ron:

       Please call me when you have a moment.

       F. Christopher Austin
       Weide & Miller, Ltd.
       10655 Park Run Drive
       Suite 100
       Las Vegas NV 89144
       702.610.9094 Mobile
       702.382.4804 Office
       702.382.4805 Fax
       caustin@weidemiller.com | www.weidemiller.com

       This communication is for its intended recipient only, and may contain information that is privileged, confidential and exempt from disclosure under
       applicable law. If you are not the intended recipient or the employee or agent responsible for delivering this communication to the intended recipient,
       you are hereby notified that any unauthorized use, dissemination, distribution or copying of this communication is strictly prohibited. If you have
       received this communication in error, please notify us immediately by telephone (702-382-4804) or e-mail reply, delete it from your system, and
       destroy any hard copy you may have printed. Thank you. Pursuant to IRS Circular 230, any tax information or written tax advice contained herein
       (including any attachments) is not intended to be and can neither be used by any person for the purpose of avoiding tax penalties nor used to
       promote, recommend or market any tax-related matter addressed herein.


       From: Heather Ebert <hme@randazza.com>
       Sent: Thursday, April 18, 2019 11:37 AM
       To: F. Christopher AusLn <causLn@weidemiller.com>
       Cc: Ron Green <rdg@randazza.com>; Marc Randazza <mjr@randazza.com>
       Subject: MTechnology adv. Switch Ltd. | Keywords

       Chris,

       Please see the aUached correspondence from Ronald Green regarding the keyword list in the
       above capLoned maUer.

       Best,
       Heather M Ebert* | Randazza Legal Group, PLLC
       2764 Lake Sahara Drive, Suite 109, Las Vegas, NV 89117
       Tel: (702) 420-2001 | Email: hme@randazza.com
       *Legal Assistant - Not licensed to practice law.
Case 2:17-cv-02651-GMN-EJY Document 53-16 Filed 09/24/19 Page 3 of 4


                                                                                 Ronald D. Green
                                                                                          Partner
                                                                                  Licensed in NV




                                                                                  18 April 2019

Via Email Only

<caustin@weidemiller.com>
F. Christopher Austin
WEIDE & MILLER, LTD.

         Re:     MTechnology adv. Switch Ltd. | Keywords

Dear Chris:

Thank you for the draft list of keywords, which you provided on April 12, 2019. I have gone
over them with Stephen Fairfax and MTechnology. Given that the list was provided without
context, we need to ensure that our assumptions about the draft keyword list are correct.
Additionally, we have a few inquiries regarding certain aspects of the draft list. Specifically,
can you please confirm and/or clarify the following points:

     •   The keyword list indicates that the search will encompass documents dated August
         6, 2015 to the present. Please confirm that is the criteria.

     •   With regard to Persons of Interest, is Switch only seeking documents involving these
         13 people? If not, what is the purpose of including these individuals on this list?

     •   Given that numbers 14 and 15 are blank, does Switch anticipate adding additional
         names. If so, when can we expect to see those names?

     •   With regard to the Corporations/Entities section, we take the list to mean that
         OpenText will only be searching for documents to/from one of these entities and
         documents that reference one or more of these entities. Is our understanding
         correct?

     •   Regarding numbers 32 through 34 of the Topics list, what does Switch mean by the
         inclusion of the phrase “and any other term” in each of these?

     •   Numbers 44 through 49 of the Topics list appear to be unfinished, and we take the
         brackets to mean that Switch is still determining potential keywords relevant to
         these topics. Is that correct? If so, when can we expect to see these additional
         keywords? If not, please explain Switch’s purpose for including them in the keyword
         list.

     •   Regarding the “Format” list, we interpret it to mean that Switch is only looking for
         these types of documents/files. Is our interpretation correct?

//




                   2764 Lake Sahara Drive, Suite 109, Las Vegas, NV 89117
                             rdg@randazza.com | 702.420.2001
Case 2:17-cv-02651-GMN-EJY Document 53-16 Filed 09/24/19 Page 4 of 4
MTechnology adv. Switch, Ltd. | Keywords
Page 2 of 2




Thank you in advance for responding to these inquiries. If you would like to discuss further,
please feel free to contact me at your convenience.

                                              Sincerely,




                                              Ronald D. Green



cc:    Stephen Fairfax (via separate email)
